
	

115 S3167 IS: 9/11 Memorial Act
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3167
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Mr. Booker (for himself, Mrs. Gillibrand, Mr. Schumer, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide competitive grants for the operation, security, and maintenance of certain memorials to
			 victims of the terrorist attacks of September 11, 2001.
	
	
		1.Short title
 This Act may be cited as the 9/11 Memorial Act.
 2.DefinitionsIn this Act: (1)Covered memorialThe term covered memorial means a memorial located in the United States established to commemorate the events of, and honor the victims of, the terrorist attacks on the World Trade Center, the Pentagon, and United Airlines Flight 93 on September 11, 2001, at the site of the attacks.
 (2)Eligible entityThe term eligible entity means the official organization, as in existence on the date of enactment of this Act— (A)the focus of which is the operations and preservation of a covered memorial; and
 (B)which is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Competitive grants for covered memorials (a)In generalSubject to the availability of appropriations, the Secretary shall award to eligible entities competitive grants of varying amounts, as determined by the Secretary, to be used by the eligible entity solely for the purposes described in subsection (b).
 (b)PurposesA grant awarded under subsection (a) shall be used by an eligible entity for the operation, security, and maintenance of a covered memorial.
 (c)Deadline for awardIf the Secretary, after review of an application from an eligible entity, determines to award a grant to the eligible entity, the Secretary shall award the grant not later than 60 days after the date of receipt of the completed application.
 (d)AvailabilityGrant funds made available under this section shall remain available until expended. (e)CriteriaIn awarding grants under this section, the Secretary shall give greatest weight in the selection of eligible entities using the following criteria:
 (1)The needs of the eligible entity, and ability and commitment of the eligible entity to use grant funds, with respect to ensuring the security and safety of visitors of the covered memorial.
 (2)The ability of the eligible entity to match the amount of the grant, on at least a 1-to-1 basis, with non-Federal assets from non-Federal sources, including cash or durable goods and materials fairly valued, as determined by the Secretary.
 (3)The greatest number of visitors that would benefit. (4)The ability and commitment of an eligible entity to use grant funds—
 (A)to preserve the grounds at the covered memorial; and
 (B)to educate future generations. (5)The ability and commitment of an eligible entity to use grant funds to increase the numbers of economically disadvantaged visitors to the covered memorial.
 (f)LimitationNo grant shall be awarded under this section— (1)for use at a covered memorial that does not provide for—
 (A)free admission to all facilities and museums associated with the covered memorial for active and retired members of the military, registered first responders to the attacks of September 11, 2001, and family members of victims of the attacks of September 11, 2001; and
 (B)dedicated free admission hours for the general public at least once a week; or (2)to an eligible entity that does not allow for annual Federal audits of the financial statements of the eligible entity, including revenues associated with ticket sales, charitable donations, grants, and all expenditures on salaries and operations, which shall be subject to review by the Secretary and made available to the public.
 (g)ReportsNot later than 90 days after the end of each calendar year for which an eligible entity obligates or expends any amounts made available under a grant under this section, the eligible entity shall submit to the Secretary and the appropriate committees of Congress a report that—
 (1)specifies the amount of grant funds obligated or expended for the preceding fiscal year; (2)specifies any purposes for which the funds were obligated or expended; and
 (3)includes any other information that the Secretary may require to more effectively administer the grant program under this section.
 (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $25,000,000 for each of fiscal years 2019 through 2023.
